Citation Nr: 0426746	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for left eye epidemic 
kerotoconjunctivitis (inflammation of the cornea).

2.  Entitlement to a compensable rating for bilateral hearing 
loss, currently evaluated as zero percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied the 
veteran's application to reopen his service connection claim 
for left eye epidemic kerotoconjunctivitis (inflammation of 
the cornea); and denied a claim for a compensable rating for 
bilateral hearing loss.  

The Board notes that during the pendency of this appeal, the 
RO issued June 2003 rating decision that granted service 
connection for tinnitus with an evaluation of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2003).  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case, all of the duties to notify the 
veteran under VCAA have not been met, to include being 
informed of the evidence that VA would obtain on his behalf, 
and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

The RO must assure compliance with the requirements of the 
Veteran Claims assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  In 
order to comply under the VCAA, the veteran must be notified 
as to what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Furthermore, the Board acknowledges that the veteran's most 
recent audiological examination took place in February 2003.  
The clinician noted that the puretone testing results were 
not in agreement with the speech recognition thresholds; the 
test reliability was poor and inconclusive; and that the 
veteran should receive a further audiological evaluation to 
confirm the level of his hearing loss.  Given the amount of 
time that has passed since the veteran's most recent 
audiological evaluation, the poor reliability of that 
evaluation, and the clinician's recommendation for a further 
evaluation to confirm the veteran's level of hearing loss, 
the Board finds that the RO should schedule the veteran for 
another audiological evaluation.  
 
Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification, specific to 
his claim of service connection for left 
eye epidemic kerotoconjunctivitis 
(inflammation of the cornea), and 
increased rating claim for bilateral 
hearing loss, of the impact of the 
notification requirements on his claims.
 
2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for left eye epidemic 
kerotoconjunctivitis (inflammation of the 
cornea) and bilateral hearing loss.  After 
securing the necessary releases, all such 
records that are not already in the claims 
folder should be obtained.  
  
3.  The veteran should be afforded a VA 
audiological examination for the purpose 
of determining the nature and severity of 
the veteran's hearing loss.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of whether 
the veteran has submitted new and 
material evidence to reopen a service 
connection claim for left eye epidemic 
kerotoconjunctivitis (inflammation of the 
cornea); and entitlement to a compensable 
rating for bilateral hearing loss, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
June 2003.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the June 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




